Citation Nr: 1518350	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spinal disorder, to include cervicalgia and lumbar degenerative disc disease.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for cellulitis.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran testified at a hearing at the RO before the undersigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is causally related to an in-service stressor.

2.  At the October 2014 hearing, the Veteran withdrew his appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spinal disorder, to include cervicalgia and lumbar degenerative disc disease.

3.  At the October 2014 hearing, the Veteran withdrew his appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder.

4.  At the October 2014 hearing, the Veteran withdrew his appeal concerning entitlement to service connection for cellulitis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, PTSD was incurred during active duty service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for withdrawal of an appeal of the issue regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spinal disorder, to include cervicalgia and lumbar degenerative disc disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal of the issue regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for cellulitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. § 20.204(c).  

At the October 2014 hearing, the Veteran, through his representative, requested on the record to withdraw his appeal with regard to the issue of entitlement to service connection for cellulitis, and with regard to questions whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a spinal disorder, to include cervicalgia and lumbar degenerative disc disease; and for a dental disorder.

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to these issues. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to these issues and they must be dismissed.

Service Connection

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is allowing the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. § 3.159.  

The Veteran avers that he has PTSD related to his combat service during the Vietnam War.  His personnel records show that he served as an infantryman and that he was awarded the Combat Infantryman's Badge as well as the Purple Heart.  As such, a combat stressor is conceded.

The Veteran was afforded VA examinations in October 2009 and April 2013.  Neither examiner diagnosed the Veteran with PTSD.  

The Veteran, however, submitted a September 2012 medical opinion from his treating physician, who diagnosed the Veteran with PTSD, supplied a detailed rationale that addressed all of the applicable diagnostic criteria, and opined that it was at least as likely as not that the appellant's PTSD was related to his active duty service.  The Veteran also submitted a January 2015 examination report from a clinical psychologist, who corroborated the PTSD diagnosis and positive nexus opinion.

The Veteran has presented evidence of an in-service combat stressor, evidence of valid diagnoses of PTSD and positive nexus opinions by two different physicians.  As such, the medical evidence regarding the relationship between the Veteran's PTSD and service is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
    

ORDER

Entitlement to service connection for PTSD is granted.

The appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spinal disorder is dismissed.

The appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder is dismissed.

The appeal concerning entitlement to service connection for cellulitis is dismissed.


REMAND

The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the initial disability rating the AOJ will assign for the Veteran's service-connected PTSD.  Accordingly, the matter must be remanded to the AOJ for initial adjudication after an initial disability evaluation is assigned.

Accordingly, the case is REMANDED for the following action:

After a disability evaluation is assigned to the Veteran's service-connected PTSD, readjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


